DETAILED ACTION
1. 	This Office Action is in response to the Arguments/Remarks filed on 3/15/2022. 

Claim Analysis
2.	Summary of Claim 1:
(3aS,4aR,5S,7aS,9R,9aR)-2,2,5,8,8,9a-hexamethyloctahydro-4H-4a,9-methanoazuleno[5,6-d][1,3]dioxole of formula (I)


    PNG
    media_image1.png
    140
    190
    media_image1.png
    Greyscale


 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eh et al. (WO 2017/186973 A2; US PG Pub 2020/0172830 A1 used herewith as English Translation as listed on the IDS dated 9/1/2021).
The disclosure of Eh et al. is adequately set forth on pages 3 – 5 of the Office Action dated 1/10/2022 and is incorporated herein by reference.

	Regarding claim 1, Eh et al. teach Ambrocenide® (formula I) having the following chemical structure:

    PNG
    media_image2.png
    173
    160
    media_image2.png
    Greyscale

wherein the wavy lines mean alpha- or beta- configuration independently of each other [0003].
The difference between the present claim and the disclosure of Eh et al. is the isomeric arrangement of the methyl group off the cyclopentane ring. 
Although the reference fails to incorporate the methyl group in the isomeric position as required by the instant claim, the similarity between the stereoisomers are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed compound with the isomeric position as required by the instant claim. Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also stated that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
Regarding claim 2, Eh et al. teach the Ambrocenide® can generally comprise one, two, three or all of the following stereoisomers [0004]:


    PNG
    media_image3.png
    365
    271
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    340
    314
    media_image4.png
    Greyscale
	
thereby reading on the at least one compound selected from compounds of formula (I), (III), (IV) and (V) as required by the instant compound.
Regarding claim 3, Eh et al. teach the mixture in essentially crystalline form [0006].
Regarding claim 4, Eh et al. teach the Ambrocenide® can generally comprise one, two, three or all of the stereoisomers [0004] thereby reading on “does not comprise a compound of formula (III)” as required by the instant claim.

Regarding claim 6, Eh et al. teach the Ambrocenide® can generally comprise one, two, three or all of the stereoisomers ([0004] and [0009]) thereby reading on “the isomeric mixture comprises a compound of formula (II)”. 
Regarding claim 7, Eh et al. teach a mixture comprising the compound of formula (Ia) and the compound of formula (Ib) (as described hereinbefore) in a weight ratio of 90:10 to 99:1 [0006] thereby reading on the claimed range of 0.1:99.99 to 5:95 as required by the instant claim.
Regarding claim 8, Eh et al. teach the Ambrocenide® can generally comprise one, two, three or all of the stereoisomers ([0004] and [0009]) thereby reading on “the composition does not comprise a compound of formula (III)”. 
Regarding claim 9, Eh et al. teach in a preferred embodiment, the mixture additionally containing the compound of formula (II) [0014]:

    PNG
    media_image5.png
    131
    258
    media_image5.png
    Greyscale

Regarding claims 10-11and 14-16, Eh et al. teach a consumer product/perfumed product and a method of utilizing the compound as a fragrance, the method comprising mixing the compound with a consumer product/perfumed product (Abstract). 
Regarding claims 12-13, Eh et al. teach the method of imparting and/or enhancing pleasant odor properties or of particularly effectively masking and/or reducing unpleasant odor impression [0008] wherein the mixture is free or essentially free of the compounds of formula (Ib), (Ic) and/or (Id) [0009].

Response to Arguments
5.	Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
Applicant states “the methods of manufacture disclosed in Eh use the formula (IIIa) compound which results in the formula (Ia) compound. The object of Eh was to create a mixture comprising the formula (Ia) compound, wherein the mixture is free or essentially free of the formula (Ib) compound, the formula (Ic) compound, and the formula (Id) compound. Any presumption of obviousness based on structural similarity is overcome due to the fact that Eh fails to disclose or suggest a method for making the claimed formula (I) compound.”
In response, it is acknowledged that Eh is silent on the claimed formula (I) compound as set forth in the rejection above. However, case law has held that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
Regarding the arguments presented by the Applicant about the unexpected properties of the claimed compound, Applicant points to Example 3 of the specification to provide contrary information in order to counter the 103 obviousness rejection.
Applicant’s instant specification, Example 3, is included herewith:
The odour profile of the compound of formula (I) obtained in Example 2 and the mixture 
obtained in Example 1 was evaluated by perfumers. It was surprisingly found that the 
soft woody ambery quality of the compound of formula (I) combines nicely with 
Ambrocenide®. It reinforces the original woody ambery character of Ambrocenide® and
softens its sharp green ambery facet. As a result, the mixture obtained in Example 1 is 
more versatile and easier to dose in fragrance composition, whilst still delivering the 
desirable woody ambery character and performance. 

In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  The case law has held that arguments unsupported by comparative data were determined insufficient to overcome prima facie case of obviousness. 
The instant specification Example 3 does not contain the actual comparative sensory data. As such, it is suggested that Applicant provide the side by side comparative data that is described in Example 3. 
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763